Citation Nr: 0627364	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 through 
January 1946.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In July 2006, the veteran, through his representative, filed 
a motion to advance his appeal on the docket.  In August 
2006, the Board granted this motion.


FINDING OF FACT

The veteran's current hearing loss was incurred during 
service as a result of his in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical condition, except for those disorders, diseases, or 
other "infirmities" that are noted on their service 
entrance physical examination.  For those disorders that 
preexisted service and were worsened or "aggravated" during 
such service, a veteran may obtain service connection.  
38 U.S.C.A. § 1110, 1111, 1153 (West 2002).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).




History and Analysis

The veteran contends that his hearing loss is due to an 
explosion that occurred when an enemy bomb landed on the 
bunker in which he was stationed.  The veteran was also 
contends that as a rifleman, he was exposed to rifle fire.  
The veteran finally asserts that he was not exposed to more 
than a normal level of noise in his civilian, post-service 
occupations.

Review of the service medical records reveals normal ears and 
normal hearing upon the veteran's audiological examination 
both on entrance into service and on separation from service.  
Both examinations, using the whispered voice test, noted 
15/15 hearing acuity, bilaterally.  The veteran's service 
records also indicate that veteran was involved in an 
explosion occurring in France during July 1944, from which he 
sustained injuries.  Finally, the veteran's certificate of 
honorable discharge notes that the veteran's military 
occupation was rifleman, and that the veteran was awarded the 
Purple Heart, among other medals, for his service.

The veteran was afforded a VA audiological examination in 
March 2003.  The examination revealed thresholds of 40 
decibels or greater at frequencies of 1000, 2000, 3000 and 
4000 Hertz, bilaterally, as well as a speech discrimination 
of 70 percent in the right ear and 66 percent in the left 
ear.  The examiner also reviewed the veteran's claims file 
and noted that the veteran reported a history of being in 
close proximity to a bomb explosion while in the military, 
after which the veteran reported loss of hearing for several 
weeks, from which the veteran reported feeling as if his 
hearing never completely recovered.  The examiner also noted 
occupational noise exposure due to the veteran's civilian 
jobs in farm work, steel work, and factory work, and a lack 
of hearing loss complaints until the 1990s.  However, based 
on the sensory evaluation, review of the claims file, and the 
history provided by the veteran, the examiner opined while 
some of the veteran's hearing loss is likely the result of 
occupational noise and aging factors, it is at least as 
likely as not that some undefined portion of the veteran's 
current hearing loss is the consequence of the military noise 
exposure.

The veteran also submitted medical records from VA medical 
centers in support of his claim.  These records indicate that 
the veteran complained of hearing loss and was fitted for 
hearing aids in January 2000.  

The Board observes that the veteran gave a history of being 
exposed to noise in service.  The veteran's military 
occupation was rifleman, and he reported exposure to gun 
fire.  In addition, the veteran was injured when a bomb hit 
the bunker in which he was stationed, and stated that he 
never fully recovered his hearing.  Finally, the veteran does 
not report any louder than normal noise exposure during from 
his civilian jobs.  The Board finds the veteran's assertion 
regarding his exposure to noise in service to be credible.  
The medical evidence shows that the veteran currently has 
bilateral hearing loss meeting VA standards.  Moreover, the 
medical evidence, by way of a VA examination report in March 
2003, suggests a link between the veteran's noise exposure in 
the military and his current hearing loss.  Specifically, the 
VA audiologist notes that it is at least as likely as not 
that some portion of the veteran's current hearing loss is a 
progression of the hearing loss the veteran gives a history 
of experiencing during service.  While the VA audiologist 
found a history of some noise exposure post-service, the 
Board will apply the benefit of the doubt doctrine in finding 
that his noise exposure in service is what caused his current 
hearing loss.  Given the foregoing, the Board concludes that 
the veteran's bilateral hearing loss was incurred in service.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


